Name: 2007/531/EC: Commission Decision of 26 July 2007 concerning a questionnaire for Member States reports on the implementation of Council Directive 1999/13/EC on the limitation of emissions of volatile organic compounds due to the use of organic solvents in certain activities and installations during the period 2008-2010 (notified under document number C(2007) 3547)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  chemistry;  environmental policy;  documentation;  deterioration of the environment;  industrial structures and policy;  economic geography
 Date Published: 2007-07-27

 27.7.2007 EN Official Journal of the European Union L 195/47 COMMISSION DECISION of 26 July 2007 concerning a questionnaire for Member States reports on the implementation of Council Directive 1999/13/EC on the limitation of emissions of volatile organic compounds due to the use of organic solvents in certain activities and installations during the period 2008-2010 (notified under document number C(2007) 3547) (2007/531/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 1999/13/EC of 11 March 1999 (1), on the limitation of emissions of volatile organic compounds due to the use of organic solvents in certain activities and installations, and in particular Article 11(1) thereof, Having regard to Council Directive 91/692/EEC of 23 December 1991 on standardising and rationalising reports on the implementation of certain Directives relating to the environment (2) Whereas: (1) Pursuant to Article 11(1) of Directive 1999/13/EC, Member States are obliged to draw up reports on the implementation of that Directive on the basis of a questionnaire or outline drafted by the Commission in accordance with the procedure laid down in Article 6 of Directive 91/692/EEC. (2) Member States have drawn up reports on the implementation of that Directive for the period from 1 January 2003 to 31 December 2004 according to Commission Decision 2002/529/EC (3). (3) Member States are obliged to report on the implementation of that Directive for the period from 1 January 2005 to 31 December 2007 according to Commission Decision 2006/534/EC (4) by 30 September 2008 at the latest. (4) The third report should cover the period 1 January 2008 to 31 December 2010. (5) The measures provided for in this Decision are in accordance with the opinion of the Committee in accordance with Article 6 of Directive 91/692/EEC, HAS ADOPTED THIS DECISION: Article 1 The Member States shall use the questionnaire set out in the Annex to this Decision for the purposes of drawing up the report, covering the period from 1 January 2008 to 31 December 2010, to be submitted to the Commission pursuant to Article 11(1) of Directive 1999/13/EC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 July 2007. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 85, 29.3.1999, p. 1. Directive as last amended by Directive 2004/42/EC of the European Parliament and of the Council (OJ L 143, 30.4.2004, p. 87). (2) OJ L 377, 31.12.1991, p. 48. Directive as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (3) OJ L 172, 2.7.2002, p. 57. (4) OJ L 213, 3.8.2006, p. 4. ANNEX Questionnaire on the implementation of Directive 1999/13/EC concerning the limitation of emissions of volatile organic compounds due to the use of organic solvents in certain activities and installations during the period 2008-2010 1. General description Please report relevant changes in national legislation during the reporting period concerning Directive 1999/13/EC. 2. Coverage of installations 2.1. For each of the 20 activities of Annex II A, please indicate for the first (1.1.2008) and the last day (31.12.2010) of the reporting period separately how many installations fall into the categories set out below:  total number of installations (1),  total number of installations which are also covered by Directive 96/61/EC (IPPC Directive),  total number of installations, which are registered/authorised according to Directive 1999/13/EC,  total number of installations which are registered/authorised using the reduction scheme,  total number of installations which have been granted derogation according to Article 5(3)(a) of Directive 1999/13/EC. Give a list in an annex to this questionnaire with the reasons for every derogation issued,  total number of installations which have been granted derogation according to Article 5(3)(b) of Directive 1999/13/EC. Give a list in an annex to this questionnaire with the reasons for every derogation issued. 2.2. For each of the 20 activities of Annex II A, please indicate how many installations fall into the categories set out below during the reporting period:  total number of new or substantially changed installations, which were registered/authorised according to Directive 1999/13/EC. 3. Substitution For each of the 20 activities of Annex II A, please indicate for the end of the reporting period (31.12.2010) which substances or preparations, classified as carcinogens, mutagens, or toxic to reproduction (R45, R46, R49, R60, R61) under Council Directive 67/548/EEC (2), are still used and in which (estimated) amounts (tonnes per year). 4. Monitoring For each of the 20 activities of Annex II A, please indicate the following figures during the reporting period:  Number of installations who have reported once a year or on request according to Article 8(1) of the Directive;  Number of installations which are monitored continuously for compliance according to Article 8(2) of the Directive; 5. Compliance For each of the 20 activities of Annex II A, please indicate the following figures during the reporting period:  Number of operators who have been found to have breached the requirements of this Directive (a) related to non-compliance with once-a-year or on request reporting; (b) related to non-compliance with other requirements of the Directive?  For how many operators the competent authorities have suspended or withdrawn the authorisation in the case of non-compliance pursuant to Article 10(b) of the Directive? 6. Emissions 6.1. Please indicate for the total number of installations for the years 2008 and 2010 the estimated tonnes of VOCs emitted. 6.2. Please indicate for each of the 20 activities of Annex II A for the years 2008 and 2010 the estimated tonnes of VOCs emitted (optional). 7. Costs 7.1. Please estimate the total costs, e.g. the sum of costs for permitting, monitoring, inspections, etc., for all national authorities concerned in Euro per year or alternatively man-years for the implementation of Directive 1999/13/EC in 2010 (optional). 7.2. Please estimate the administrative costs for this reporting in man-months and in Euro (optional). 8. Publication of reports by Member States on this questionnaire Please give information, e.g. the URL address of a website, where the public could directly access the reports by Member States on the answers to this questionnaire. 9. Improvements Which aspects should be emphasised regarding  The implementation/future revision of Directive 1999/13/EC;  Future questionnaires? 10. Any other comments (1) For the purpose of this questionnaire total number of installations shall additionally include those installations, which do not fall under the scope of Directive 1999/13/EC, but are regulated by national law according to the provisions of the Directive. Installations for coating of road vehicles as defined in Directive 70/156/EEC, or part of them, carried out as part of vehicle repair, conservation or decoration outside of manufacturing installations, shall not be included. (2) OJ 196, 16.8.1967, p. 1.